966 F.2d 701
296 U.S.App.D.C. 181
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AMTRON CORPORATION, Israel O. Hawkins, Appellant,v.AMERICAN TELEPHONE AND TELEGRAPH COMPANY, et al.
No. 91-5041.
United States Court of Appeals, District of Columbia Circuit.
May 21, 1992.

Before WALD, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
It appearing that this court's order filed March 4, 1992 was received by appellants on March 6, 1992, that no response to that order has been filed, and that no counsel has entered an appearance on behalf of the Amtron Corporation, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's October 26, 1990 order dismissing the claims of Israel Hawkins be affirmed, for the reasons stated by the district court.   It is


4
FURTHER ORDERED that the appeal on behalf of the Amtron Corporation be dismissed for its failure to comply with this court's March 4, 1992 order.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.